UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1493



GERALD A. SMITH,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER OF THE SOCIAL SECURITY ADMINISTRATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-98-
2723-MJG)


Submitted:   June 17, 1999                 Decided:   June 24, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gerald A. Smith, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Albert David Copperthite, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerald Smith appeals the district court’s order granting sum-

mary judgment for the Commissioner of the Social Security Adminis-

tration on Smith’s employment discrimination claim filed under

Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e -

2000e-17 (West 1994 & Supp. 1999).   We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court.   See Smith

v. Commissioner of the Social Security Administration, No. CA-98-

2723-MJG (D. Md. Mar. 12, 1999).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                2